UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2015



EDWARD S. POLLACK,

                                              Plaintiff - Appellant,

          versus


FEDERAL BUREAU OF INVESTIGATION, a government
agency,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-02-2195-2-23)


Submitted:   October 24, 2002             Decided:   October 30, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward S. Pollack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Edward Pollack appeals the district court’s order accepting

the magistrate judge’s recommendation dismissing without prejudice

his civil action against the Federal Bureau of Investigation.         We

have reviewed the record and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.        See Pollack v.

FBI, No. CA-02-2195-2-23 (D.S.C. Aug. 19, 2002).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                    2